Name: Commission Regulation (EEC) No 2383/86 of 29 July 1986 amending Regulation (EEC) No 542/86 as regards the allocation of the quantity of preserved cultivated mushrooms which may be imported without payment of the additional amount during the period 1 January to 31 December 1986
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural activity;  foodstuff
 Date Published: nan

 No L 206/20 Official Journal of the European Communities 30 . 7 . 86 COMMISSION REGULATION (EEC) No 2383/86 of 29 July 1986 amending Regulation (EEC) No 542/86 as regards the allocation of the quantity of preserved cultivated mushrooms which may be imported without payment of the additional amount during the period 1 January to 31 December 1986 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Article 1 of Commission Regulation (EEC) No 542/86 (4) allocated the quantity in question for the period 1 January to 31 December 1986 ; whereas Article 1 of Commission Regulation (EEC) No 3433/81 (*), as last amended by Regulation (EEC) No 3441 /84 (*), provided for the possibility of reviewing the tonnages on the basis of the licences granted during the first six months of the year in question ; whereas the balance of licences issued up to 30 June 1986 is such as to justify a new allocation of these quantities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1838/86 (2), Products Processed from Fruit andCommittee forVegetables, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms (3), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 3 of Regulation (EEC) No 1796/81 lays down that the quantity which may be imported without payment of the additional amount must be allocated between the supplier countries with due regard for traditional trade flows and new suppliers ; Article 1 Article 1 of Regulation (EEC) No 542/86 is hereby replaced by the following Article : 'Article 1 The quantity fixed by Article 3 of Regulation (EEC) No 1796/81 is hereby allocated as follows : (a) For the Community as constituted on 31 December 1985 for the period 1 January to 31 December 1986 : (net weight in tonnes) Country of origin Importing country China SouthKorea Taiwan Hong Kong Other Belgium ) Luxembourg ) 268 48 _ Denmark 855 20    Germany 28 923 760 1 809 433 933 Greece 15 5 137  20 France 10  18  2 Ireland      Italy   25   Netherlands 71 15 68   United Kingdom 87  201   (') OJ No L 49 , 27 . 2. 1986, p . 1 . (2) OJ No L 159, 14. 6 . 1986, p . 1 .h) OJ No L 189, 4. 7 . 1981 , p . 1 . (4) OJ No L 55, 1 . 3 . 1986, p . 39 . 0 OJ No L 346, 2. 12. 1981 , p . 5. f) OJ No L 318 , 7 . 12. 1984, p . 28 . 30 . 7. 86 Official Journal of the European Communities No L 206/21 (b) For Spain and for Portugal for the period 1 March to 31 December 1986 : (net weight in tonnes) Country of origin Importing country China South Korea Taiwan Hong Kong Other Spain 3  10   Portugal'    1 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1986. For the Commission Frans ANDRIESSEN Vice-President